Exhibit 99.2 REACHLOCAL, INC. UNAUDITED RECONCILIATION OF PRO-FORMA FINANCIAL INFORMATION EXCLUDING THE UNITED KINGDOM (in thousands) Three Months Ended Three Months Ended March 31, 2015 March 31, 2014 As Reported United Kingdom Pro-Forma As Reported United Kingdom Pro-Forma Revenue by Channel (North America) (1): Direct Local $ 45,926 - $ 45,926 $ 56,264 - $ 56,264 National Brands, Agencies and Resellers (NBAR) 17,573 - 17,573 20,824 - 20,824 Revenue by Channel (International): Direct Local 32,809 26,313 42,303 31,871 National Brands, Agencies and Resellers (NBAR) 3,255 2,961 5,345 4,527 Consolidated Revenue $ 99,563 $ 92,773 $ 124,736 $ 113,486 Consolidated Adjusted EBITDA (2) $ ) ) $ ) $ 2,261 905 $ 1,356 Three Months Ended Three Months Ended June 30, 2015 June 30, 2014 As Reported United Kingdom Pro-Forma As Reported United Kingdom Pro-Forma Revenue by Channel (North America) (1): Direct Local $ 46,189 - $ 46,189 $ 54,944 - $ 54,944 National Brands, Agencies and Resellers (NBAR) 17,787 - 17,787 22,024 - 22,024 Revenue by Channel (International): Direct Local 31,085 24,705 42,218 34,003 National Brands, Agencies and Resellers (NBAR) 3,715 3,528 4,367 3,684 Consolidated Revenue $ 98,776 $ 92,209 $ 123,553 $ 114,655 Consolidated Adjusted EBITDA (2) $ 715 ) $ 737 $ ) ) $ ) Three Months Ended Three Months Ended September 30, 2015 September 30, 2014 As Reported United Kingdom Pro-Forma As Reported United Kingdom Pro-Forma Revenue by Channel (North America) (1): Direct Local $ 45,007 - $ 45,007 $ 49,842 - $ 49,842 National Brands, Agencies and Resellers (NBAR) 17,276 - 17,276 21,438 - 21,438 Revenue by Channel (International): Direct Local 28,580 21,877 42,072 33,895 National Brands, Agencies and Resellers (NBAR) 4,419 4,258 4,271 3,741 Consolidated Revenue $ 95,282 $ 88,418 $ 117,623 $ 108,916 Consolidated Adjusted EBITDA (2) $ 1,629 32 $ 1,597 $ ) ) $ ) Three Months Ended December 31, 2014 As Reported United Kingdom Pro-Forma Revenue by Channel (North America) (1): Direct Local $ 47,408 - $ 47,408 National Brands, Agencies and Resellers (NBAR) 20,351 - 20,351 Revenue by Channel (International): Direct Local 37,771 30,545 National Brands, Agencies and Resellers (NBAR) 3,479 3,119 Consolidated Revenue $ 109,009 $ 101,423 Consolidated Adjusted EBITDA (2) $ ) ) $ ) Nine Months Ended Nine Months Ended September 30, 2015 September 30, 2014 As Reported United Kingdom Pro-Forma As Reported United Kingdom Pro-Forma Revenue by Channel (North America) (1): Direct Local $ 137,118 - $ 137,118 $ 161,050 - $ 161,050 National Brands, Agencies and Resellers (NBAR) 52,639 - 52,639 64,286 - 64,286 Revenue by Channel (International): Direct Local 92,474 72,896 126,593 99,769 National Brands, Agencies and Resellers (NBAR) 11,389 10,747 13,983 11,952 Consolidated Revenue $ 293,620 $ 273,400 $ 365,912 $ 337,057 Consolidated Adjusted EBITDA (2) $ ) ) $ 461 $ ) ) $ ) (1) North America includes the United States and Canada. International includes all other countries. (2) Adjusted EBITDA is defined as net income (loss) from continuing operations before interest, income taxes, depreciation and amortization expenses, excluding, when applicable, stock-based compensation, the effects of accounting for business combinations (including any impairment of acquired intangibles and goodwill), restructuring charges, and other non-operating income or expense. REACHLOCAL, INC. UNAUDITED RECONCILIATION OF PRO-FORMA FINANCIAL INFORMATION EXCLUDING THE UNITED KINGDOM (in thousands) Three Months Ended Three Months Ended March 31, 2015 March 31, 2014 As Reported United Kingdom Pro-Forma As Reported United Kingdom Pro-Forma Operating loss $ ) ) $ ) $ ) 828 $ ) Add: - - Depreciation and amortization 5,134 60 5,074 4,222 77 4,145 Stock-based compensation 2,146 - 2,146 4,571 - 4,571 Acquisition and integration costs 7 - 7 14 - 14 Restructuring charges 1,455 - 1,455 1,823 - 1,823 Adjusted EBITDA (1) $ ) ) $ ) $ 2,261 905 $ 1,356 Three Months Ended Three Months Ended June 30, 2015 June 30, 2014 As Reported United Kingdom Pro-Forma As Reported United Kingdom Pro-Forma Operating loss $ ) ) $ ) $ ) ) $ ) Add: - - Depreciation and amortization 5,149 58 5,091 4,018 75 3,943 Stock-based compensation 2,214 - 2,214 3,476 - 3,476 Acquisition and integration costs 4 - 4 2 - 2 Restructuring charges 3,133 94 3,039 2,226 - 2,226 Adjusted EBITDA (1) $ 715 ) $ 737 $ ) ) $ ) Three Months Ended Three Months Ended September 30, 2015 September 30, 2014 As Reported United Kingdom Pro-Forma As Reported United Kingdom Pro-Forma Operating loss $ ) ) $ ) $ ) ) $ ) Add: - Depreciation and amortization 4,712 57 4,655 4,355 69 4,286 Stock-based compensation 2,195 - 2,195 2,671 - 2,671 Acquisition and integration costs 2 - 2 70 - 70 Restructuring charges 983 14 969 518 - 518 Impairment of goodwill 27,800 - 27,800 - - - Adjusted EBITDA (1) $ 1,629 32 $ 1,597 $ ) ) $ ) Three Months Ended December 31, 2014 As Reported United Kingdom Pro-Forma Operating loss $ ) ) $ ) Add: - Depreciation and amortization 4,799 61 4,738 Stock-based compensation 2,542 - 2,542 Acquisition and integration costs 35 - 35 Restructuring charges 1,360 38 1,322 Adjusted EBITDA (1) $ ) ) $ ) Nine Months Ended Nine Months Ended September 30, 2015 September 30, 2014 As Reported United Kingdom Pro-Forma As Reported United Kingdom Pro-Forma Operating loss $ ) ) $ ) $ ) ) $ ) Add: Depreciation and amortization 14,995 175 14,820 12,595 221 12,374 Stock-based compensation 6,556 - 6,556 10,718 - 10,718 Acquisition and integration costs 12 - 12 86 - 86 Restructuring charges 5,571 108 5,463 4,567 - 4,567 Impairment of goodwill 27,800 - 27,800 - - - Adjusted EBITDA (1) $ ) ) $ 461 $ ) ) $ ) (1) Adjusted EBITDA is defined as net income (loss) from continuing operations before interest, income taxes, depreciation and amortization expenses, excluding, when applicable, stock-based compensation, the effects of accounting for business combinations (including any impairment of acquired intangibles and goodwill), restructuring charges, and other non-operating income or expense.
